Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on October 18, 2019.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in 
In the instant case, Claims 1-9 are directed toward a method, i.e., process, Claims 10-18 are directed toward a computer readable medium, i.e., article of manufacture, and Claims 19 and 20 are directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for evaluation of real estate properties, the method comprising:
defining a plurality of geographical markets for the real estate properties, wherein each of the plurality of geographical market is defined by a boundary;
defining individual market separation within the plurality of geographical markets, by selecting primary marketable features for a given set of properties that is not found in other property within the same identified geographical market;
determining a basis property for each of the plurality of individual markets, wherein the basis property has an associated-sale price;
calculating a site value for each of the determined basis property;
quantifying measurable factors of the determined basis property;
quantifying non measurable factors of the determined basis property;
adjusting the total of non-measurable factors proportionately so when added to the determined site value and quantified measurable factors they aggregately equal the sales price for each basis property;
creating a database comprising visual patterns representing the proportionally adjusted factors for each property in each of the plurality of defined markets;
constructing a visual pattern for a subject property in one of the plurality of defined markets;
extracting a set of comparable visual patterns from the database, wherein the databasepertains to the subject property’s defined individual market;
displaying the visual pattern of the subject property and the set of comparable visual patterns on a computing device display screen; and
enabling a user to compare the visual patterns and determine a value for the subject property.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward obtaining and calculating real estate values in geographical areas for the purpose of enabling a user to compare patterns and determine the value of a subject property.  This is a method of organizing human activity, specifically a fundamental economic activity of valuing property (e.g., for sale) or a commercial interaction based on marketing or sales activities.  See MPEP § 2106.04(a)(2)(II)(A) and (B).  Alternatively, because the valuation of the properties is based on a set of evaluations, judgments, and opinions that can be performed in the human mind or with paper and pencil, the above bold limitations recite a series of mental processes.  See MPEP § 2106.04(a)(2)(III).  Additionally, because Claim 1 recites adjusting values and calculations, it does recite abstract mathematical concepts and calculations.  See MPEP § 2106.04(a)(2)(I)(C).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
id.  Additionally, mere display of the results of the output of the abstract idea is insignificant extra-solution activity.  See MPEP § 2106.05(g).  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract valuation activity (e.g., for sales) or abstract mental process is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Any display that occurs is insignificant extra-solution activity, and such a mere display of the results of an abstract analysis is not enough to provide significantly more.  See MPEP § 2106.05(g) citing Electric Power Group.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of product registering and tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2-9, 11-8 and 20 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or used in the calculation, or in Claims 8 and 17 further embellishments on the insignificant extra-solution display.  
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over An et al. (US 8,738,388, hereinafter “An”) in view of Gross (US 2016/0092959).

Claim 1.  An teaches A method for evaluation of real estate properties, the method comprising:
defining a plurality of geographical markets for the real estate properties, wherein each of the plurality of geographical market is defined by a boundary (see, e.g., Figure 3A feature 304 (large geographical area) and Figure 3B feature 322 (small geographical area) teaching using different geographical areas for analysis; see further column 5 lines 10-12 teaching that a small geographic area could be a Zip code and column 5 lines 30-34 that large geographical areas could be census regions or MSAs);
defining individual market separation within the plurality of geographical markets, by selecting primary marketable features for a given set of properties that is not found in other property within the same identified geographical market (see column 1 lines 63-65 teaching searching for smaller more homogenous housing markets);
determining a basis property for each of the plurality of individual markets, wherein the basis property has an associated-sale price (see, e.g., column 5 lines 57-62 teaching calculating a localized “branch” hpi);
calculating a site value for each of the determined basis property (see Figures 3A and 3B);
quantifying measurable factors of the determined basis property (see Figures 3A and 3B);
quantifying non measurable factors of the determined basis property (see Figures 3A and 3B);
adjusting the total of non-measurable factors proportionately so when added to the determined site value and quantified measurable factors they aggregately equal the sales price for each basis property (see Figures 3A and 3B);
An fails to teach, however, Gross teaches: 
creating a database comprising visual patterns representing the proportionally adjusted factors for each property in each of the plurality of defined markets (see Figure 29G teaching a visual color coded map based on “curb appeal range,” which is a measure of how the value may be adjusted based on non-measurable factors such as quality, condition, etc.; see also ¶s 343-344 teaching that the data comes from dB 2260 and is a graphical output overlaid on a map);
constructing a visual pattern for a subject property in one of the plurality of defined markets  (see Figure 29G teaching a visual color coded map based on “curb appeal range,” which is a measure of how the value may be adjusted based on non-measurable factors such as quality, condition, etc.; see also ¶ 344);
extracting a set of comparable visual patterns from the database, wherein the databasepertains to the subject property’s defined individual market (see Figure 29G teaching a visual color coded map based on “curb appeal range,” which is a measure of how the value may be adjusted based on non-measurable factors such as quality, condition, etc.; ;
displaying the visual pattern of the subject property and the set of comparable visual patterns on a computing device display screen (see Figure 29G); and
enabling a user to compare the visual patterns and determine a value for the subject property (see Figure 29G; see also ¶s 344-345).
While An teaches calculating measures of values of homes for specific geographic areas, An fails to teach displaying the results in a visual manner.  Gross, however, as explained above, does teach such a visual display allowing for comparisons of the values for the subject property and other properties to see different patterns (see also ¶ 345 teaching that this “technique has the benefit of permitting a user to quickly see and identify regions of a locale which are uniform, or non-homogenous, etc., [or] to identify outliers”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a visual display of the different values of the different properties (as disclosed by Gross) to the known method and system of calculating the value of homes (as disclosed by An).  One of ordinary skill in the art would have been motivated to apply the known technique of providing a visual display of the different values of the different properties because it has the benefit of permitting a user to quickly see and identify regions of a locale which are uniform, or non-homogenous, etc., [or] to identify outliers” (see Gross ¶ 345).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a visual display of the different values of the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing a visual display of the different values of the different properties to the known method and system of calculating the value of homes, because predictably the visual display would be of the value calculated for the property, i.e., the two features seamlessly work together).  See also MPEP § 2143(I)(D).

Claims 2 and 11.  The combination of An and Gross teach the limitations of Claim 1.  An further teaches The method of Claim 1, wherein the boundary can be defined by areas such as, but not limiting to, state, counties, districts, municipalities, blocks, schools, location co-ordinates, latitude and longitude values (see An column 9 lines 21-25).

Claims 3 and 12.  The combination of An and Gross teach the limitations of Claim 1.  An further teaches The method of Claim 1, wherein the basis property is determined for each of the defined markets, by selecting a property having both the most minimal and most maximal market expected factors and features near a median sales price of the defined market (see An column 7 lines 27-36 teaching calculating a branch HPI for the defined market).

Claims 4 and 13.  The combination of An and Gross teach the limitations of Claim 1.  An further teaches The method of Claim 1, wherein the site value is calculated using at least one of, a direct professional determination, an Artificial Intelligence based determination, or a machine learned result based on aggregated professional input, or direct aggregated professional input (see, e.g., column 9 lines 39-53 teaching a practitioner, i.e., direct professional determination).

Claims 5 and 14.  The combination of An and Gross teach the limitations of Claim 1.  Gross further teaches The method of Claim 1, wherein the non-measurable factors comprises opinion factors like, view, quality, condition, amenities (see Figure 29G teaching a “curb appeal score,” i.e., a score of non-measurable factors such as quality and condition; see also Figure 29D; see further ¶ 333 teaching that the score is based on subjective features).

Claims 6 and 15.  The combination of An and Gross teach the limitations of Claim 1.  The method of Claim 1, wherein the sale price is first adjusted by subtracting the calculated site value from sale price and further adjusted by subtracting the quantified measurable factors and proportionately dividing the remainder into the remaining non-opinion factors (see Figures 3A and 3B).

Claims 7 and 16.  The combination of An and Gross teach the limitations of Claim 1.  Gross further teaches: The method of claim 1, wherein the visual pattern represents, the non-measurable, measurable and other factors proportionately (see Figure 29G teaching a visual pattern of non-measurable factors placed into a measurable score, which as shown in Figure 29D can be proportional to zip code or city averages).

Claims 8 and 17.  The combination of An and Gross teach the limitations of Claim 1.  Gross further teaches The method of claim 7, wherein the visual pattern can be a 2D or 3D object of varying shape, size, or color (see Figure 29G and ¶s 344-345 teaching a visual pattern using varying colors to indicate the patterns and the curb appeal score).

Claims 9 and 18.   The combination of An and Gross teach the limitations of Claim 1.  An further teaches: The method of claim 1, wherein the value of the subject property can be further adjusted for time and/or location to determine an overall value for the subject property (see column 5 lines 42-56 teaching adjusting certain properties by location or time).

Claim 19.  An teaches: A system for automatic valuation of real estate properties comprising:
a central facility comprising a processor, a memory, wherein the memory comprises instructions which when executed by the processor causes the central facility to (see column 4 line 61 to column 5 line 6; see also Figure 2 and column 6 lines 13-24):
define a plurality of geographical markets for the real estate properties, wherein each of the plurality of geographical market is defined by a boundary (see, e.g., Figure 3A feature 304 (large geographical area) and Figure 3B feature 322 (small geographical area) teaching using different geographical areas for analysis; see further column 5 lines ;
defining individual market separation within the plurality of geographical markets, by selecting primary marketable features for a given set of properties that is not found in other property within the same identified geographical market (see column 1 lines 63-65 teaching searching for smaller more homogenous housing markets); 
determine a basis property for each of the plurality of defined markets, wherein the basis property has an associated sale price (see, e.g., column 5 lines 57-62 teaching calculating a localized “branch” hpi); 
calculate a site value for each of the determined basis property  (see Figures 3A and 3B);
quantifying measurable factors of the determined basis property  (see Figures 3A and 3B);
quantifying non measurable factors of the determined basis property  (see Figures 3A and 3B);
adjustment to the total of the non-measurable factors proportionately so when added to the determined site value and quantified measurable factors they aggregately equal the sales price for each basis property  (see Figures 3A and 3B); 
An fails to teach, however, Gross teaches: 
create a database comprising visual patterns representing the proportionately adjusted sale price for each property in each of the plurality of defined markets (see Figure 29G teaching a visual color coded map based on “curb appeal range,” which is a measure of how the value may be adjusted based on non-measurable factors such as quality, 
receive input information regarding a subject property from client computer (see, e.g., ¶ 343 teaching that a user can utilize the interface to ask for a complete listing of curb appeal scores for every home in a zip code); 
construct a visual pattern for a subject property in one of the plurality of defined markets (see Figure 29G teaching a visual color coded map based on “curb appeal range,” which is a measure of how the value may be adjusted based on non-measurable factors such as quality, condition, etc.; see also ¶ 344);
extract a set of comparable visual patterns from the database, wherein the database pertains to the subject property defined market  (see Figure 29G teaching a visual color coded map based on “curb appeal range,” which is a measure of how the value may be adjusted based on non-measurable factors such as quality, condition, etc.; see also ¶s 343-344 teaching that the data comes from dB 2260 and can be for a particularly defined individual market such as a zip code);
transmit the extracted set of comparable visual patterns and visual pattern of the subject property to a client computer (see Figures 29G, 29H, and 29I); 
a database having stored therein, visual patterns representing a proportionately adjusted sale price for cach property defined in plurality of defined markets 
one or more client computers comprising a processor, a memory, wherein the memory comprises instructions which when executed by the processor causes the client computer to (see Figures 29G, 29H, and 29I; see also, e.g., ¶ 598):
display a user interface screen, wherein the user interface screen enables a user to provide input information associated with a subject property (see ¶ 343 teaching using the interface to provide information such as a zipcode);
transmit the input information to a central facility (see ¶ 343 teaching that the input is received and the results are extracted from dB 2260);
receive and display the visual pattern of the subject property and the set of comparable visual patterns on the display screen (see Figure 29G); and
enable a user to compare the visual patterns and determine a value for the subject property (see Figure 29G; see also ¶s 344-345).
While An teaches calculating measures of values of homes for specific geographic areas, An fails to teach displaying the results in a visual manner.  Gross, however, as explained above, does teach such a visual display allowing for comparisons of the values for the subject property and other properties to see different patterns (see also ¶ 345 teaching that this “technique has the benefit of permitting a user to quickly see and identify regions of a locale which are uniform, or non-homogenous, etc., [or] to identify outliers”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a visual display of the different values of the different properties (as disclosed by Gross) to the known method and system of calculating the value of homes (as disclosed by An).  One of ordinary skill in the art would have been motivated 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a visual display of the different values of the different properties (as disclosed by Gross) to the known method and system of calculating the value of homes (as disclosed by An), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing a visual display of the different values of the different properties to the known method and system of calculating the value of homes, because predictably the visual display would be of the value calculated for the property, i.e., the two features seamlessly work together).  See also MPEP § 2143(I)(D).

Claim 20.  The combination of An and Gross teach the limitations of Claim 19.  An further teaches: The system of Claim 19, wherein the central facility, the database and the one or more client computers are connected through a computer network (see column 4 lines 38-45; see also column 3 lines 56-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627